PER CURIAM.
Affirmed under the authority of In the Interest of W.D.N., II, C.N. and C.N., 443 So.2d 493 (Fla.2d DCA 1984), wherein this court held that although the right to the integrity of the family is among the most fundamental rights, the parent’s rights are subject to the overriding concern for the ultimate welfare or best interest of the child. See also, In the Interest of J.L.P., 416 So.2d 1250 (Fla. 4th DCA 1982) (Our sympathy for the mother in this case cannot blind us to an overriding concern for the children’s welfare).
RYDER, C.J., and SCHOONOVER and LEHAN, JJ., concur.